Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/08/2021.
Applicant's election with traverse of Invention I (Claims 1-24 and 26-30) in the reply filed on 06/08/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden on the Examiner to examine all claims.  This is not found persuasive because Claim 25, directed toward a distinct bed pad, is markedly different from an adjustable depth bassinet as claimed in claim 1.  Examining Claim 25 would require further extensive searching in A47D15/001, 003, A47C27/00+. The separate classification and different filed of search would present a serious burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8, 13-15, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bader (US Patent 3,309,719).

Regarding Claim 2, Bader discloses wherein the at least one sidewall comprises a flexible material (netting) configured to allow the at least one sidewall to extend and shorten as the floor is repositioned up and down to adjust the depth of the receptacle enclosure (see Figs. 9 and 10).
Regarding Claim 3, Bader discloses wherein the at least one sidewall comprises an upper portion and a lower portion that slides vertically relative to the upper portion as the floor is repositioned up and down to adjust the depth of the receptacle enclosure (see Figs. 9 and 10).
Regarding Claim 5, Bader discloses wherein the base portion comprises wheels (20) allowing the bassinet to be rolled across the support surface.
Regarding Claim 6, Bader discloses a depth- adjustment mechanism (30 and 33) comprising at least one releasable lock mechanism configured to retain the floor of the receptacle in at least two different positions relative to the support frame (see Figs. 6-8).


Regarding Claim 13, Bader discloses an adjustable depth bassinet (11), comprising: a support frame comprising a base portion (20 and 40) for supporting the bassinet on a support surface, the base portion having a front side and a rear side, the support frame further comprising an upright portion (15) extending upwardly from the base portion; and a receptacle (within 12) for supporting a child, the receptacle supported above the base portion by the upright portion with an open space between the base portion and the receptacle on the front side, the receptacle comprising a floor (25) and at least one sidewall (32), the floor and the at least one sidewall defining an enclosure having a depth, wherein the depth is adjustable by varying the configuration of the floor and the at least one sidewall relative to one another (see Figs. 9 and 10).
Regarding Claim 14, Bader discloses wherein the at least one sidewall comprises a flexible material (netting) configured to allow the at least one sidewall to extend and shorten as the depth of the receptacle enclosure is adjusted (see Figs 9 and 10).
Regarding Claim 15, Bader discloses wherein the at least one sidewall comprises an upper portion and a lower portion that slides vertically relative to the upper portion as the depth of the receptacle enclosure is adjusted (see Figs. 9 and 10)..
Regarding Claim 17, Bader discloses wherein the base portion comprises wheels (20) allowing the bassinet to be rolled across the support surface.

Regarding Claim 20, Bader discloses wherein the upright portion of the support frame is adjustable to allow raising and lowering of the receptacle relative to the support surface (see telescoping sections 16 and 17).

Claim(s) 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaanan (US Patent 8,657,326).
Regarding Claim 26, Shaanan discloses an adjustable-depth bassinet (14), comprising: a support-frame assembly (12 and 13) configured to rest on a support surface; an infant-receiving receptacle (10) coupled to the support-frame assembly and including a floor panel (20) and a peripheral sidewall (30) together forming an enclosure with an open top and a depth, wherein the infant-receiving receptacle is adapted to receive and support a child therein; and a depth-adjustment mechanism (41 and 42) including a zipper assembly having an upper zipper strip and a lower zipper strip (410, 411, 420, 421) attached to the infant-receiving receptacle at vertically spaced-apart positions (see Fig. 1) with a flexible portion of the infant-receiving receptacle positioned between the two zipper strips so that when the two zipper strips are engaged together the flexible portion is cinched with the floor panel in a raised position (see Figs. 1 and 4) and when the two zipper strips are disengaged the flexible portion uncinches and extends to enable the floor panel to move to a lowered position (see Figs. 1 and 3).

Regarding Claim 28, Shaanan discloses wherein the base portion comprises wheels (13) allowing the bassinet to be rolled across the support surface.
Regarding Claim 29, Shaanan discloses wherein the upright portion of the support frame is adjustable to allow raising and lowering of the receptacle relative to the support surface (see Fig. 1). 

Regarding Claim 30, Shaanan discloses a collapsible bassinet (14) comprising: a support frame (12 and 13) configured to rest on a support surface, the support frame comprising one or more wheels (13), a base support portion (12B), and an upright support portion (12S) wherein the base portion is supported by the one or more wheels (13) on the support surface and the upright support portion extends upwardly from the base support portion; a child receptacle (10) configured to receive and support a child therein, the receptacle comprising an upper frame portion (16), a floor panel (20), and a peripheral sidewall (30) extending between the upper frame portion and the floor panel, wherein the child receptacle is secured to the upright support portion; and a depth-adjustment mechanism (41 and 42) including a zipper assembly having an upper zipper strip and a lower zipper strip (410, 411, 420, 421)attached to the child receptacle at vertically spaced- apart positions with a flexible portion of the child receptacle positioned between the two7Application Serial No.: 16/508,634 Atty. Docket No.: 2K08.1-435 PATENT zipper strips so that when the two zipper strips are engaged together the flexible portion is cinched with the floor panel in a raised position (see Figs. 1 and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bader (US Patent 3,309,719) in view of Sonner (US Patent 6,386,986).
Regarding claims 4 and 16, Bader fails to disclose wherein the receptacle is pivotally coupled to the support frame to allow a rocking motion of the receptacle relative to the support frame.  Sonner teaches wherein a receptacle (20) is pivotally coupled (via 70a/b) to a support frame (202 and 204) to allow a rocking motion of the receptacle relative to the support frame. Bader and Sonner are analogous art because they are from the same field of endeavor, i.e. child supports. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bassinet of Bader with rocking frame of Sonner.  The motivation would have been to allow for a rocking motion in order to soothe a crying infant. 
Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bader (US Patent 3,309,719) in view of Shannan (US Patent 8,657,326).
Regarding Claims 7 and 19, Bader fails to disclose a zipper configured to retain the floor of the receptacle in at least two different positions.  Shaanan teaches a zipper (40) configured to retain the floor of the receptacle in at least two different positions (see Figs. 3 and 4). Bader and Shaanan are analogous art because they are from the same field of endeavor, i.e. child supports. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bassinet of Bader with the zippers of Shaanan.  The motivation would have been to allow for adjustment of the posture of the infant in the bassinet of Bader in order to prevent acid reflux in the infant.

Claims 9-12 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bader (US Patent 3,309,719).
Regarding Claims 9-12 and 21-24, Bader discloses the general conditions of each claim, (i.e. “adjustment of the upright portion of the support frame allows raising and lowering of an upper frame member of the receptacle […] above the support surface” (see 12 and Col. 2, Lines 43-55), “wherein the floor of the receptacle is repositionable”  (see Figs. 9 and 10), “wherein the depth of the receptacle enclosure is adjustable” (see Figs. 9 and 10)) , but fails to disclose the particular distance ranges in each claim.   Applicant has not established criticality for any of the claimed ranges. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bader as required in each of claims 9-12 and 21-24, since it has been held that where the general conditions of a claim are disclosed in the prior art, .   
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,383,455. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 20 of the patent claims the same invention while also adding narrower details regarding the “support-frame assembly”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J KURILLA/             Primary Examiner, Art Unit 3619